Title: From Thomas Jefferson to Montmorin, 8 September 1787
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de



Sir
Paris Sep. 8. 1787.

I had the honor of addressing to your Excellency on the 3d. of July some observations on the letter of Monsieur de Calonnes of Octob. 22. 1786. relative to the commerce of France with the United States of America; of proposing to it some small amendments; and of expressing a wish that it might be put into such form as would secure it’s execution. Monsieur de Villedeuil, then Comptroller general, was pleased to inform me that the Farmers general had received orders on the 1st. of April 1787. to conform themselves to the decisions notified in that letter, and that on the 5th. of the same month they had given orders not to levy ‘sur les huiles et autres produits de la peche Americaine que les droits mentionnés dans la lettre.’ This expression, restrained to the produce of the fisheries, with recent information received from the American agent at Havre, make me apprehensive that the antient duties are still demanded on all other objects and induce me to repeat to your Excellency my request that the letter of M. de  Calonnes may be put into such form as will ensure it’s execution and stability.
In my letter of July 23. I took the liberty of proposing that timely measures might be adopted for encouraging the direct importation of the tobaccoes of the United States into this kingdom when the order of Bernis should be expired, and that in the mean time that order might be strictly executed. A great accumulation of tobaccoes in the sea-ports of France, and a refusal of the Farmers general to purchase any more, on the pretence that they have purchased the whole quantity required by government, excites discontent among the merchants. It is their opinion that the Farms have not complied with the order of Bernis. As the government was pleased to desire the publication of that order to induce the merchants to bring tobaccoes here, it would be very satisfactory to make known also the execution of that order. If the Farms can verify that they have strictly executed it, all discontents will cease, and the merchants become sensible that the present glut is occasioned by their importing too much. On the other hand, if it shall appear, from the list of purchases made by the farms, or from other evidence, that they have not purchased the whole quantity on the conditions prescribed by government, they will doubtless be instructed to do it, and that too without delay, as the duration of the contract of Mr. Morris, and of the order of Bernis founded on that will soon expire.
A parcel of gazettes and magazines sent to me from America, for my own use, and detained in the Syndic chamber, obliges me to trouble your Excellency for an order for their delivery.
I have the honor to be with sentiments of the most perfect esteem and respect Your Excellency’s Most obedient & most humble servant,

Th: Jefferson

